            Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 1 of 7




                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,

             Plaintiff,

                           v.                                Civil Action No.
                                                                                 2:20-cv-529
$101,510.59 FROM REGIONS BANK
ACCOUNT XXXXXX6528;
              Defendant.

                          VERIFIED COMPLAINT FOR FORFEITURE

       AND NOW comes the United States of America, by and through its counsel, Scott W.

Brady, United States Attorney for the Western District of Pennsylvania, and Eric G. Olshan,

Assistant United States Attorney for the Western District of Pennsylvania, and respectfully

represents as follows:

       1.      Plaintiff, the United States of America, brings this civil action in rem for forfeiture

to the United States of the following property (collectively the “Defendant Property”) pursuant to

18 U.S.C. § 981(a)(1)(C): $101,510.59 FROM REGIONS BANK ACCOUNT XXXXXX6528.

       2.      Jurisdiction is predicated upon 28 U.S.C. §§ 1345 and 1355. Venue is proper under

28 U.S.C. §§ 1395 and 1355.

                     BACKGROUND ON USDA FEEDING PROGRAMS

       3.      The United States Department of Agriculture (USDA) uses federal tax dollars to

fund the Child Nutrition Programs. The Food and Nutrition Service (“FNS”) is an agency of the

USDA that administers the so-called Child Nutrition Programs at the national level. The Child

Nutrition Programs include the Summer Food Service Program (“SFSP”) and the Child and Adult

Care Feeding Program (“CACFP”) (collectively, “the Feeding Programs”). SFSP ensures that

children in low-income areas continue to receive nutritious meals during the summer months when
            Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 2 of 7




schools are normally closed and the National School Lunch/School Breakfast Programs are not in

operation. Likewise, CACFP has an At-Risk Afterschool component that offers federal funding

to afterschool programs that serve a meal and/or snack to children in low-income areas.

       4.      In Pennsylvania, the SFSP and CACFP are administered by the Pennsylvania

Department of Education (PADOE).

       5.      “Sponsors” are organizations that participate in the Feeding Programs. Public and

private nonprofit and for-profit organizations that meet specific requirements can participate as

Sponsors in the At-Risk Afterschool component of CACFP.                 However, only nonprofit

organizations are eligible to participate as Sponsors in SFSP.

       6.      In Pennsylvania, Sponsors seeking to participate in the Feeding Programs are

required to submit an application to PADOE for approval.

       7.      Sponsors are required to obtain PADOE approval for each “Site” from which they

intend to operate the Feeding Programs. A Site is the location where meals are served under each

of the Feeding Programs during a supervised time period. A Site can include locations such as

schools, recreation centers, playgrounds, parks, places of worship, community centers, and public

housing facilities. When Sponsors enter into an agreement with PADOE, they acknowledge their

responsibility to oversee the administration of their Feeding Program(s) at their approved Site(s).

       8.      Based on guidance published by the USDA, PADOE has established requirements

for persons who are eligible to receive meals under the Feeding Programs (“Eligible Persons”) and

for meals that are eligible to be served under the Feeding Programs (“Eligible Meals”).

       9.      A meal is considered reimbursable under the Feeding Programs when it is

physically served, and if it contains all of the required components (within specific nutrition

guidelines) pursuant to program regulations.



                                                 2
              Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 3 of 7




        10.      In order to receive reimbursement, Sponsors must submit a reimbursement claim

based on, among other things, the number of Eligible Meals served to Eligible Persons at approved

Sites. The amount of each claim is based on a straight-forward calculation: the number of Eligible

Meals served to Eligible Persons is multiplied by a payment rate established by Congress.

        11.      Sponsors authorized to participate in a Feeding Program generally provide bank

account information to PADOE and claim reimbursement payments are disbursed via direct

deposit into the designated accounts.

               HOIN’S PARTICIPATION IN PADOE’S FEEDING PROGRAMS

        12.      On or about January 6, 2014, a Certificate of Formation for a Nonprofit Corporation

was filed in Texas for an entity called HOIN.          HOIN also is registered as a tax-exempt

organization with the IRS under the name HOIN Inc.            It has been assigned an Employee

Identification Number of XX-XXXXXXX.

        13.      HOIN began participating in the Feeding Programs in Pennsylvania in and around

2015.   HOIN initially submitted an SFSP application to PADOE in the summer of 2015.

Subsequently, HOIN became an SFSP Sponsor, and filed claims for reimbursement to PADOE

based on its participation, in the summers of 2015, 2017, and 2018. HOIN also submitted

applications to PADOE to participate as a Sponsor in CACFP beginning in the school year 2015-

2016. PADOE approved HOIN’s participation in CACFP during the 2015-2016, 2016-2017,

2017-2018, and 2018-2019 school years.

        14.      Beginning in and around 2015, HOIN received direct deposits of Feeding Program

reimbursement funds from PADOE into multiple bank accounts specified by HOIN.                   For

example, between 2015 and 2017, HOIN utilized bank accounts at 1st Convenience Bank of Texas

and, later, Woodforest National Bank. Beginning in and around October 2017 and continuing



                                                  3
             Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 4 of 7




until in and around April 2019, PADOE reimbursement payments were transferred into a HOIN

account at Bank of America. Reimbursements during this time totaled more than $2,000,000.

       15.      From in and around June 2014 through in and around March 2019, HOIN received

approximately $4,000,000 in reimbursements from PADOE for SFSP and CACFP claims.

       16.      Beginning in and around the summer of 2015 and continuing through in an around

May 2019, HOIN and individuals who controlled the entity, directly and indirectly, devised and

executed a scheme and artifice to defraud PADOE of federally funded SFSP and CACFP

reimbursements through materially false statements and representations. To execute the scheme

and artifice to defraud, including through the use of the mail and by means of wire

communications, HOIN and individuals who controlled the entity, directly and indirectly, engaged

in the following fraudulent activities, among others:

             a. submitting SFSP and CACFP Sponsor applications falsely claiming that none of

                HOIN’s principals had been declared ineligible to participate in the Feeding

                Programs during the prior seven years;

             b. submitting SFSP and CACFP reimbursement requests that falsely inflated the

                number of meals served at HOIN Sites;

             c. submitting SFSP and CACFP reimbursement requests for meals that did not contain

                all of the required food and beverage components as mandated by USDA and

                PADOE, and therefore were not compensable;

             d. submitting SFSP and CACFP reimbursement request for Sites where HOIN served

                no meals; and




                                                 4
             Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 5 of 7




             e. fabricating invoices, purchase records, and other documentation submitted to

                PADOE in the course of official audits of HOIN’s operation in an effort to justify

                inflated and otherwise fraudulent SFSP and CACFP reimbursement requests.

       17.      Between in and around summer 2015 and in and around April 2019, individuals

who controlled HOIN, directly and indirectly, transferred tens of thousands of dollars out of the

bank accounts where HOIN received PADOE reimbursements for their personal benefit.

       18.      In and around late April 2019, a representative of HOIN notified PADOE that

HOIN was changing bank accounts from Bank of America to Regions Bank account

XXXXXX6528, which had been opened previously in the name of HOIN, Inc.

       19.      On or about May 20, 2019, PADOE initiated a deposit of $101,740.14 to Regions

Bank account XXXXXX6528 representing a reimbursement for purported HOIN CACFP

expenses accrued in March and April 2019.

       20.      On or about May 28, 2019, pursuant to a federal seizure warrant, funds in Regions

Bank account XXXXXX6528 in the amount of $101,510.59 were seized.

       21.      Accordingly, funds contained in Regions Bank account XXXXXX6528 represent

property that constitutes or is derived from proceeds traceable to violations of 18 U.S.C. §§ 1341,

1343, and 1349.

       22.      By reason of the foregoing, the Defendant Property is forfeitable to the United

States pursuant to 18 U.S.C. §§ 981(a)(1)(C).




                                                5
             Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 6 of 7




          WHEREFORE, the United States respectfully requests that process of warrant in rem issue

for the arrest of the Defendant Property; that judgment of forfeiture be entered in favor of the

United States for the Defendant Property; and that the United States be granted such relief as this

Honorable Court may deem just and proper, together with the costs and disbursements of this

action.

                                                        Respectfully submitted,

                                                        SCOTT W. BRADY
                                                        United States Attorney


                                                        /s/ Eric G. Olshan
                                                        ERIC G. OLSHAN
                                                        Assistant U.S. Attorney
                                                        700 Grant Street, Suite 4000
                                                        Pittsburgh, PA 15219
                                                        IL ID No. 6290382




                                                 6
Case 2:20-cv-00529-JFC Document 1 Filed 04/14/20 Page 7 of 7
